UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1302


In re: ATHAR A. ABBASI, M.D.,

                Petitioner.



     On Petition for Writ of Mandamus.       (8:10-cv-03551-PJM)


Submitted:   May 19, 2011                         Decided:   May 23, 2011


Before TRAXLER,    Chief    Judge,   and   AGEE   and   KEENAN,   Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Athar A. Abbasi, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Athar   A.    Abbasi,     M.D.,    petitions    for     a    writ    of

mandamus compelling the district court to issue summonses in his

case.      Our review of the district court’s docket reveals that

the requested summonses have issued.               Accordingly, we deny the

mandamus    petition      as   moot.     We    dispense   with     oral   argument

because the facts and legal contentions are adequately presented

in   the    materials     before   the    court    and    would    not    aid    the

decisional process.



                                                                  PETITION DENIED




                                         2